Citation Nr: 1539769	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1963 to November 1989.

This matter comes to the Board of Veterans' Appeals from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

This matter was previously before the Board in March 2011 and June 2014, when the Board remanded it for further evidentiary development. 

The Board apologies for the delays in the adjudication of this case. 

 
FINDINGS OF FACT

1.  The Veteran had military service at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand, from February 1966 to November 1966, and is found to have been exposed to herbicides (Agent Orange) therein.
 
2.  The Veteran's diagnosed ischemic heart disease is presumed to have been caused by exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii)  (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166  (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2015). 

The Veteran's service personnel records (SPRs) and service treatment records (STRs) do not demonstrate that he had ever served or had visited in the Republic of Vietnam during his period of active duty.   However, the Veteran's written statements regarding his active service assert that he was in Vietnam for several days during a lay-over on his way to be stationed in Japan.  The Veteran's records establish that he served in the United States Air Force as a jet engine repairman and was stationed in Thailand at the Udorn RTAFB from February 1966 to November 1966. 

The Veteran contends that he was exposed to chemical herbicides that were applied to control the vegetation growing around the airbase perimeter of the Udorn RTAFB.

In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  The evidence of this exposure was found in a declassified Vietnam War era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  The CHECO report observed that some evidence indicated that the herbicides used on the Thailand base perimeters may have been either tactical, and procured from the Republic of Vietnam, or commercial, and a variant of much greater strength with the characteristics of tactical herbicides. 

Thus, when herbicide-related claims involving Thailand service are received, VA personnel should now evaluate the treatment and personnel records to determine whether a Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

A VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was thereby adopted for application in cases where a Veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the United States Air Force during the Vietnam Era (February 28, 1961, to May 7, 1975) at one of the specified RTAFBs, including at Udorn, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

The Veteran is competent to report the geographical locations where he was stationed during his service. He has presented credible written evidence that, during his posting at the Udorn RTAFB, he worked near the airbase perimeter as a jet engine mechanic.  As such, pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), the Veteran's exposure to dioxin-based chemical herbicides during active duty is conceded. 

VA and private medical records associated with the Veteran's claims file establish that he has a current diagnosis of ischemic heart disease.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), the Veteran's claim for service connection for ischemic heart disease is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  To the extent there may be any deficiency of notice or assistance, there was no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

ORDER

Service connection for ischemic heart disease is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


